Citation Nr: 0332582	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The case 
subsequently was transferred to the RO in Providence, Rhode 
Island, and that office forwarded the appeal to the Board.  
The September 2001 rating decision granted service connection 
for bilateral tinnitus and assigned an initial 10 percent 
rating.  Service connection also was granted for bilateral 
hearing loss and an initial noncompensable (i.e., 0 percent) 
rating assigned.  The veteran appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In his March 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is often 
called a travel Board hearing.  But later in his May 2002 
statement in support of claim (VA Form 21-4138), his 
representative withdrew the request for a travel board 
hearing.  It was specifically stated that the veteran did not 
want a local hearing or a travel board hearing.  Accordingly, 
his request for a travel Board hearing has been withdrawn.  
38 C.F.R. § 20.704(e) (2003).

In a December 2001 statement from the veteran's wife, she 
reported that she believed that his hearing problem had led 
to his depression for which he had been treated and received 
medication.  This additional claim has not been adjudicated 
by the RO, much less denied and appealed to the Board.  
38 C.F.R. § 20.200 (2003).  So it is referred to the RO for 
appropriate development and consideration.




FINDINGS OF FACT

1.  The veteran has level I hearing acuity in his right ear 
and level III hearing acuity in his left ear; the hearing 
loss in both ears is service connected, i.e., bilateral.

2.  The veteran also has a 10 percent rating for his 
bilateral tinnitus, which is the highest possible schedular 
rating for this condition; and, as a matter of law, 
separate 10 percent ratings are not assignable for tinnitus 
in each ear.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Tables 
VI, VIA, VII, Diagnostic Code 6100 (2003).  

2.  The claim for an initial rating higher than 10 percent 
for the bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic 
Code 6260 (prior to and after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000 and 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, the veteran was notified of the requirements of the 
VCAA by an RO letter of November 15, 2001, and was given 60 
days to submit appropriate evidence.  More than one year has 
elapsed since that VCAA notification letter.  Moreover, 
during that year, he waived his right to a local hearing and 
a travel board hearing.  He also underwent a VA examination 
in September 2001 to determine the cause and severity of the 
conditions at issue.  38 U.S.C.A. § 5103A(d).  And private 
clinical records referable to these disabilities also were 
obtained and associated with the other evidence in his claims 
file.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Obviously then, since no 
such additional records even exist, none need be obtained.



Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding his appeal 
without first remanding his case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1(2002); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the ratings initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.)



Bilateral Hearing Loss

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  The new regulations are codified at 38 C.F.R. 
§§ 4.85-4.87a (2003).  Where the applicable law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991); see also Baker v. West, 11 Vet. 
App. 163, 168 (1998).  

In this particular case, however, the veteran filed his claim 
for service connection for bilateral hearing loss in May 
2001, after the effective date of the new criteria.  So only 
the new criteria need be considered because the change from 
the old criteria to the new criteria did not occur during the 
pendency of his appeal.  See Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

In any event, substantively, the former and current criteria 
are the same except that the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VI(a), whichever results 
in a higher evaluation. 

Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2002). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The veteran contends, in substance, that the VA audiometric 
testing in September 2001 was inappropriate to evaluate his 
hearing loss because it was conducted in a sound proof 
environment-whereas his hearing disability impairs him in a 
normal environment.  However, 38 C.F.R. § 4.85 (2003) 
requires that VA audiometric rating examinations must be 
conducted using controlled speech discrimination and puretone 
audiometry test.  This requires that testing be done in a 
sound proof environment so that hearing impairment can be 
compared with those who have normal hearing acuity.  

Private clinical records of Dr. Andreozzi of 1997 and 1999 
reflect that in March 1997 the veteran complained of a 
progressive decrease in his hearing acuity in certain 
situations, particularly when there was background noise.  
Audiometric testing in March 1997 revealed the veteran had 
the following pure tone threshold losses, in decibels, at the 
frequencies indicated:  

	500	1000	2000	3000	4000		AVG.(1,2,3,4 KHZ) 
Right Ear	15	20	35	60	80		48.75

Left Ear	20	15	30	60	70		43.75

Speech discrimination scores were 72 percent in the right ear 
and 64 percent in the left ear.  

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
had level V hearing acuity in his left ear and level IV 
hearing acuity in his right ear-which, in turn, correlates 
to a 10 percent rating under Table VII, Diagnostic Code 6101.

*Note, however, this assumes one also considers the results 
obtained at 500 Hertz, which, unfortunately, is not a 
consideration under VA standards; only the other frequencies 
of 1,000-4,000 Hertz may be considered in assigning a VA 
rating.

The veteran also underwent a private audiology evaluation in 
August 1999, but his hearing was not tested at 3,000 Hertz in 
either ear and, thus, that testing is inadequate for VA 
rating purposes.  It was reported that the results of the 
testing did not show a drop in the high pure tone 
frequencies, when compared to the testing in 1997, but he was 
a candidate for the use of a hearing amplification (aid).

When examined by a VA audiologist in September 2001 in 
connection with his current claim, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

	500	1000	2000	3000	4000		AVG.(1,2,3,4 KHZ) 
Right Ear	15	25	45	75	65		52.5

Left Ear	10	25	60	70	80		58.75

*As mentioned earlier, however, the pure tone threshold at 
500 Hz (i.e., 5 KHz) is not currently used for evaluation 
purposes-that is, when determining the appropriate rating to 
be assigned, but it is used instead in determining whether a 
ratable hearing loss exists under 38 C.F.R. § 3.385 (2003).  
That regulation arises in the context of determining whether 
the veteran is entitled to service connection, which is no 
longer at issue since the RO already has conceded that he is.  
The dispositive issue in his current appeal, rather, is 
whether he deserves a higher rating for his already service-
connected hearing loss disability.  



Also during the September 2001 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	94%

Left Ear	90%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
has level III hearing acuity in his left ear and level I 
hearing acuity in his right ear-which, in turn, correlates 
to a noncompensable (i.e., 0 percent) rating under Table VII, 
Diagnostic Code 6100.  This rating is derived entirely from 
an objective, systematic, "mechanical" application of the 
results of his September 2001 VA hearing test to the specific 
criteria of the applicable code, meaning the Board does not 
have any discretion whatsoever to conclude otherwise.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

While the private testing in March 1997 indicates that a 10 
percent schedular rating would be warranted for the veteran's 
bilateral hearing loss, that testing did not confirm that the 
discrimination scores were obtained by using the Maryland CNC 
testing procedure.  Rather, only the VA testing in September 
2001 reflects that all testing criteria were met.  Thus, the 
results of the VA testing in 2001 must be used to evaluate 
the severity of the veteran's service-connected bilateral 
hearing loss.  

The Board has considered 38 C.F.R. § 4.86(a) and (b) with 
respect to the veteran's claim.  The audiological test 
results do not reflect puretone thresholds in each of the 
frequencies at 1000, 2000, 3000, and 4000 Hertz of 55 dB or 
more, as required under 38 C.F.R. § 4.85(a).  Rather, the 
threshold levels at 1,000 Hertz were only 30 dBs. or less in 
each ear.  Further the current evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 
Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz, as required under 38 C.F.R. § 4.86(b).  Thus, use of 
those criteria would therefore be inappropriate because he 
does not have the "exceptional patterns of hearing 
impairment" contemplated in 38 C.F.R. § 4.86(a) and (b).  
And inasmuch as these special provisions do not apply, and 
the preponderance of the evidence is against his claim 
otherwise, his appeal must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Moreover, since the medical and other evidence of record does 
not show a fluctuation or worsening of the condition, however 
temporary, the veteran also cannot receive a "staged" rating 
either under Fenderson.  The results of his private 
audiometric testing in March 1997 were obtained several years 
before he actually filed his current claim with VA in May 
2001.  So they are insufficient to show a worsening of his 
bilateral hearing loss since filing his claim.  They also are 
invalid because, as mentioned, there was no indication his 
speech discrimination scores were obtained using the Maryland 
CNC test, and the results also include a frequency 
(specifically, 500 Hertz) that VA does not use in assigning a 
rating.

Bilateral Tinnitus

Private clinical records of Dr. Andreozzi of 1997 and 1999 
indicate that, in March 1997, the veteran complained of 
intermittent tinnitus in both ears.  On VA audiology 
examination in September 2001, he reported having constant 
bilateral tinnitus for the past ten years.  

The veteran's representative has cited Wanner v. Principi, 17 
Vet. App. 4 (2003) for the proposition that separate 10 
percent ratings may be assigned for tinnitus in each ear.  
However, the specific holding in Wanner, supra, was the 
invalidation of that portion of 38 C.F.R. § 4.87a, Diagnostic 
Code 6260, effective prior to June 10, 1999, which provided a 
10 percent disability rating for tinnitus resulting from head 
injury, concussion or acoustic trauma.  Thus, the only 
remaining criterion under the pre-June 10, 1999, standard for 
a 10 percent rating was that there be persistent tinnitus.  
Under the revised Diagnostic Code 6260-which became 
effective on June 10, 1999, a 10 percent rating is warranted 
for persistent tinnitus.  Note 2 to Diagnostic Code 6260 
provides that only a single evaluation will be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  

Moreover, Wanner, supra, published February 12, 2003, 
preceded a recent, as yet unpublished, precedent opinion of 
the VA General Counsel dated May 22, 2003.  In VAOGCPREC 2-
2003 it was held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  The 
Board is bound by precedent opinions of the VA General 
Counsel under 38 U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. 
§ 19.5 (2003).  

Accordingly, as a matter of law, separate schedular ratings 
of 10 percent may not be assigned for tinnitus of each ear.  
Generally see Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Following issuance of the March 2002 statement of the case 
(SOC), the veteran indicated in a June 2002 letter that he 
would not obtain a statement from his employer stating that 
his bilateral hearing loss and bilateral tinnitus 
"[m]arkedly" interfered with his employment because this 
would be tantamount to ending his career with the Rhode 
Island Department of Corrections.  However, subsequently, he 
submitted a September 2002 statement from his supervisor, 
together with a waiver of initial consideration of that 
evidence by the RO.  

The veteran's supervisor stated that in the past eight years 
the veteran's hearing had deteriorated considerably.  He had 
a very difficult time hearing at meetings and during 
conversations.  Co-workers have to constantly repeat 
themselves in order for him to understand what is said.  His 
position was one of responsibility and "[h]is hearing 
problem markedly interferes with his employment."  

"Marked" interference with employment, however, as this 
term is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned ratings.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently hospitalized on account of his bilateral 
hearing loss and tinnitus.  Most, if not all, of his 
treatment and evaluation has been on an outpatient basis-as 
opposed to as an inpatient.  And although his overall 
functional impairment, admittedly, may hamper his performance 
in some respects, it is not shown to be to the level that 
would require extra-schedular consideration since those 
provisions are reserved for very special cases.  Indeed, the 
mere use of the phrase "marked interference" with 
employment is insufficient to establish that fact.  Here, the 
employer gave no example in which the veteran had lost time 
from work, a promotion or otherwise was adversely impacted in 
a financial manner by his bilateral hearing loss or bilateral 
tinnitus, or any combination of these two service-connected 
disabilities.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for an initial compensable rating for the bilateral 
hearing loss is denied.  

The claim for an initial rating higher than 10 percent for 
the bilateral tinnitus also is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



